Title: To George Washington from Major General John Sullivan, 13 November 1778
From: Sullivan, John
To: Washington, George


  
    My Dear General
    Providence [R.I.] Novemr 13th 1778
  
  I this morning Received the Inclosed Intelligence from Colo. Greene and have no doubt but the Fleet he mentions is Byrons or that part of it which has Escaped The Late Storms. by Some Reports A part of that Fleet viz. three Ships were Cast away on Nantucket Shoals—The Newport paper gives an Account that Euleven British A Number of Foreign Regiments & Several of the New Raised Corps have Sailed from New york, Their Destination unknown. Capt. Brownrigg  
    
    
    
    in a Letter to Lieut. Freeman of the 24th Regiment at Cambridge Says that the 10th 45th & 52d Regiments have Left New york for England (This Letter I Saw) There is therefore of Course 14 British Regiments a number of Foreign (as they Express it) & Several of the new Levies gone from New york. I Inclose your Excellency the Newport paper & have been thus particular That your Excy may know what Force yet Remains in <N>ew york—I think the Intelligence can admit of no Doubt—<I> have also Reced Intelligence via Newport That Dominica St <Ch>ristopher Mont Serrat Nevis & Antigua are in the hands of the French that the Enemy have orders to Evacuate & Burn New york <&> Newport—That all the Transports are taking in wood & water for a voyage & that the wood Fleet which was going out is ordered to Stop & take in wood & Water agreable to their Tonnage The Prisoners are Removed from the Provost on board Ships ready Riggd for Sea. This Intelligence Came through a Channel which I think can be Depended on I have taken measures to put it beyond a Doubt & will give your Excelly the Earliest Information: I Shall now while Things have this appearance make my Information more frequent. I have the Honor to be with much Respect & the highest Esteem Dr Genl yr Excellenceys most obedt Servt

  Jno. Sullivan

